           Case 4:18-cv-00342-KGB Document 101 Filed 12/30/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DONNA CAVE, JUDITH LANSKY,                                                        PLAINTIFFS
PAT PIAZZA, and SUSAN RUSSELL

ANNE ORSI, AMERICAN HUMANIST                                 CONSOLIDATED PLAINTIFFS
ASSOCIATION, FREEDOM FROM
RELIGION FOUNDATION, INC.,
ARKANSAS SOCIETY OF FREETHINKERS,
JOAN DIETZ, GALE STEWART, RABBI
EUGENE LEVY, REV. VICTOR H. NIXON,
TERESA GRIDER, and WALTER RIDDICK

THE SATANIC TEMPLE, DOUG MISICKO                                               INTERVENORS
aka “LUCIEN GREAVES,” and ERIKA
ROBBINS

v.                              No. 4:18CV00342 KGB/BD

JOHN THURSTON, Arkansas Secretary of State,
in his official capacity                                                          DEFENDANT

             SUPPLEMENT TO MOTION FOR EXTENSION TO COMPLETE
            DISCOVERY AND REQUEST FOR EXPEDITED CONSIDERATION

       Arkansas Secretary of State John Thurston, through counsel, states for his supplement as

follows:

       Defendant’s motion is now unopposed. Defendant is authorized to state that the Orsi

Consolidated Plaintiffs have withdrawn their objection and that the Satanic Temple Intervenors

do not object to the motion. Defendant previously noted that the Cave Plaintiffs do not object. So

Defendant’s motion is unopposed.

       Defendant respectfully renews his request that the Court expedite consideration of this

now-unopposed motion. Defendant and the Satanic Temple Intervenors desire to reschedule

depositions that have been scheduled as a precautionary matter for next week. So to enable those

quickly-approaching depositions to be rescheduled without inconvenience to counsel, parties, or
         Case 4:18-cv-00342-KGB Document 101 Filed 12/30/19 Page 2 of 3



deponents—including some traveling from out of state—Defendant respectfully requests

expedited consideration.

       For the reasons stated in Defendant’s now-unopposed motion and herein, good cause

exists for a ninety-day discovery extension and continuance of trial and associated deadlines not

yet passed. Therefore, Defendant respectfully requests that the Court grant a ninety-day

extension of the discovery deadline and continuance of the trial and associated deadlines not yet

passed; and that it set the discovery deadline not before April 13, 2020, the dispositive-motion

deadline not before May 4, 2020, and a bench trial not before not before June 22, 2020.1

                                             Respectfully submitted,

                                             LESLIE RUTLEDGE
                                             Attorney General




1
  Defense counsel respectfully notes previous commitments for July 9-22, 2020, that would make
a trial during that timeframe difficult.
                                                 2
Case 4:18-cv-00342-KGB Document 101 Filed 12/30/19 Page 3 of 3



                            Nicholas J. Bronni (2016097)
                             Solicitor General of Arkansas
                            Vincent M. Wagner (2019071)
                             Deputy Solicitor General
                            Michael A. Cantrell* (2012287)
                            Dylan L. Jacobs (2016167)
                             Assistant Solicitors General
                            OFFICE OF THE ARKANSAS ATTORNEY GENERAL
                            323 Center Street, Suite 200
                            Little Rock, AR 72201
                            Ph:     (501) 682-2007
                            Fax: (501) 682-2591
                            Michael.Cantrell@ArkansasAG.gov
                            *Counsel of Record

                            Gary L. Sullivan, Ark Bar No. 92051
                            Managing Attorney
                            Arkansas Secretary of State’s Office
                            Suite 256- State Capitol
                            500 Woodlane Avenue
                            Little Rock, AR 72201
                            PH: (501) 682-3401; Fax: (501) 682-1213
                            Email: gary.sullivan@sos.arkansas.gov

                            Hiram Sasser
                            Michael Berry
                            Lea Patterson
                            FIRST LIBERTY INSTITUTE
                            2001 West Plano Parkway, Suite 1600
                            Plano, TX 75075
                            Tel: (972) 941-6162
                            Fax: (972) 423-6162
                            hsasser@firstliberty.org
                            mberry@firstliberty.org
                            lepatterson@firstliberty.org

                            Attorneys for Secretary of State John Thurston




                               3
